Citation Nr: 0101424	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-11 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
non-VA dental treatment rendered on June 3, 1998.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Medical Center (VAMC) in Bay Pines, Florida, which 
denied a claim for payment or reimbursement for unauthorized 
non-VA dental treatment rendered on June 3, 1998.


FINDINGS OF FACT

1.  The veteran was treated on June 3, 1998, by an 
endodontist, Robert H. Haller, D.D.S., Clearwater, Florida, 
for re-treatment of root canal therapy.

2.  A VA facility in Bay Pines, Florida, was available for 
treatment of the veteran's dental condition on June 3, 1998.


CONCLUSION OF LAW

The requirements for payment or reimbursement for the cost of 
unauthorized non-VA dental treatment rendered on June 3, 
1998, have not been met.  38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA may reimburse veterans entitled to hospital care or 
medical services for the reasonable value of such care or 
services for which veterans have made payment where (1) such 
care or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof for any disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability; and (3) VA or other Federal facilities were not 
feasibly available; and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  The veteran 
in this case has a total disability permanent in nature from 
a service-connected disability.

On June 16, 1998, the VAMC received a letter from the veteran 
with an itemized bill for emergency dental treatment rendered 
by Robert H. Haller, D.D.S., on June 3, 1998.  The veteran 
stated that he had had a sleepless night on May 31, 1998, due 
to a severe toothache, and that he had been examined and x-
rayed by his dentist, Dr. Mike Hopkins, on Monday, June 1, 
1998.  The veteran reported that Dr. Hopkins prescribed pain 
medication and antibiotics and referred the veteran to an 
oral surgeon, Dr. Robert Haller.  The veteran had no 
transportation on Tuesday but was able to see Dr. Haller on 
Wednesday, June 3, when Dr. Haller performed the procedure 
for which reimbursement is sought.  The veteran stated, 
"After novocaine wore off and the sticker shock kicked in I 
remembered to call the [VA] which I did on Thursday."  The 
veteran stated that he was instructed to submit all pertinent 
information.

In July 1998, the VAMC denied the claim because VA facilities 
were available for treatment in Bay Pines, Florida.

A letter, dated in July 1998, is of record from Robert 
Haller, D.D.S., in which the doctor states that the veteran 
was seen for emergency treatment of tooth #31.  Dr. Haller 
noted that the veteran presented with significant throbbing 
pain that required immediate attention, and that re-treatment 
of root canal therapy was initiated and completed on the same 
day.  Symptoms resolved after treatment.

A letter, dated in September 1998, is of record from H. Mikel 
Hopkins, D.D.S., who stated that the veteran was seen in his 
office for an emergency visit on May 28, 1998, for pain, 
sensitivity to percussion, and heat sensitivity in tooth #31.  
The veteran was given an antibiotic.  On June 1, 1998, the 
veteran was seen again by Dr. Hopkins on an emergency basis 
for more severe pain in tooth #31.  Having already had a root 
canal on tooth #31, the veteran was referred to Dr. Haller, 
an endodontic specialist for a surgical procedure.  Dr. 
Hopkins stated, 

Due to [the veteran's] transport and the 
urgent nature of the infection, it was 
decided to refer him to the endodontic 
specialists nearest our office to have 
this treatment performed. . . .

. . . 

It is my professional opinion that this 
treatment was medically necessary and 
that time was of the utmost importance 
since the infection was getting worse and 
the pain was escalating.  Since a 
specialist was required and transport is 
a major problem for [the veteran], I feel 
that it was necessary for John to see Dr. 
Haller.

On the VA Form 9 substantive appeal, it was noted that the 
veteran is a quadriplegic and, although he has a specially 
adaptive vehicle, he does not drive and requires the use of 
higher non-live-in attendants who provide transportation.  It 
was further noted that the VA facility at Bay Pines was 20 
miles from the veteran's home and that the private dental 
facility used by the veteran was four miles from his home.  
It was noted that the veteran "did find a driver to 
transport him those four miles."  It was also noted that, as 
a quadriplegic, the veteran has to deal with conditions such 
as autonomic dysreflexia which, due to injury or infection, 
can be a life threatening condition.

At a June 1999 hearing, the veteran testified that he saw Dr. 
Hopkins on June 1 and was referred to Dr. Haller and he 
stated that, "I couldn't get on the next day, on June 2nd, 
because of transportation problems, so I was able to go June 
3rd, which was a Wednesday."  The veteran stated that it was 
approximately a three-hour procedure and that Dr. Haller 
usually did not do it all in one day "but I told him I had 
transportation problems the rest of the week because my other 
caregiver who works for me five days a week, my other only 
works two days a week, was out of town, so I had no 
transportation that week, and so he agreed to do the entire 
procedure which he did."  The veteran further testified that 
he did not think to call the VA until he got the bill for the 
treatment.  When asked if he had called the transportation 
department for assistance, the veteran stated that 
transportation was not the only thing involved but also 
having assistance getting dressed and into his wheelchair.

In an August 2000 statement, the veteran contended that VA 
was not feasible for treatment purposes because of 
difficulties in arranging for a driver.  It was noted that, 
although the veteran does have a van, specially adapted at VA 
expense, to accommodate his electric wheelchair, the veteran 
cannot drive the van and must rely on someone to drive him.  
It was contended, therefore, that it was necessary that the 
dentist treating him must be near his home and the VA medical 
facility did not qualify in this regard.

The issue in the case is whether VA facilities were not 
feasibly available and whether an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  
The VA regulation governing whether a veteran may receive 
authorization for treatment at a public or private hospital 
other than a VA or federal facility states that a VA facility 
may be considered as "not feasibly available" when "the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities."  38 C.F.R. 
§ 17.53 (2000).  Additionally, 38 C.F.R. § 17.130 (2000) 
provides that "[n]o reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities."

The Board notes that the veteran did not attempt to use the 
VA facilities beforehand for his dental treatment.  He argues 
that, in light of his transportation difficulties, the VA 
facility was not available because it was too far away from 
his home.  The record shows that the VA facility was 
approximately 20 miles away from his home while the private 
dentist was about four miles away from his home, and 
therefore, the Board notes that the relative difference in 
the distance involved was not that great for the Board to 
find that the distance made it necessary or economically 
advisable to use the private dentist.  Concerning this, the 
Board notes that the veteran was able to arrange for 
transportation to the private dental facility and there is no 
evidence in the record, including the veteran's testimony and 
arguments before the Board, to indicate that the driver or 
aide who drove the veteran to the private facility would have 
refused to have taken the veteran 16 miles further to the VA 
facility had the veteran chosen to use the VA facility.  
Thus, the Board finds that the preponderance of the evidence 
is against the claim that the VA facility in Bay Pines was 
not feasibly available to provide the dental treatment that 
the veteran obtained from the private dentist.  Accordingly, 
the claim for payment or reimbursement for unauthorized 
non-VA dental treatment rendered on June 3, 1998, must be 
denied.


ORDER

Payment or reimbursement for unauthorized non-VA dental 
treatment rendered on June 3, 1998, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

